Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Danny Poon, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the quarterly report on Form 10-Q/A of Great East Bottles & Drinks (China) Holdings, Inc. for the period ended March 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the quarterly report on Form 10-Q/A fairly presents, in all material respects, the financial condition and results of operations of Great East Bottles & Drinks (China) Holdings, Inc. Date: February 10, 2010 /s/ Danny Poon Danny Poon Chief Financial Officer Acting Principal Accounting Officer
